Exhibit 21 AMCOL INTERNATIONAL CORPORATION SUBSIDIARY LISTING COMPANY NAME COUNTRY STATE OWNERSHIP % ADAE SKA Poland AMCOL Australia Pty Ltd Australia AMCOLL de Mexico, S.A. Mexico AMCOL DongMing Industrial Minerals Co., Ltd. China AMCOL Europe Limited England AMCOL Health & Beauty Solutions, Inc. USA DE AMCOL International B.V. Netherlands AMCOL International (Thailand) Ltd. Thailand AMCOL Korea Ltd. Korea AMCOL (Holdings) Ltd. England AMCOL Mauritius Mauritius AMCOL Minerals and Materials Mauritius AMCOL Minerals Europe Limited England AMCOL Minerals Madencilik San Ve Tik AS Turkey AMCOL Packaging Limited UK AMCOL SKA Poland AMCOL Holdings Canada Ltd. Canada Ontario AMCOL Specialties Holdings, Inc. USA DE American Colloid Company USA DE Ameri-Co Carriers, Inc. USA NE Ameri-Co Logistics, Inc. USA NE Bonmerci Investments 103 (Pty) South Africa Batlhako Mining Ltd South Africa CETCO China Ltd. China CETCO Contracting Services Company USA DE CETCO Czech Czech Republic CETCO de Brazil Servicios de Construcao Ltda Brazil CETCO de Brasil Services Productos e de Meio-Abiente Ltd. Brazil CETCO (Europe) Limited England CETCO France France CETCO Germany Germany CETCO Holdings B.V. Netherlands CETCO Iberia S.L. Spain CETCO Korea Ltd. Korea CETCO Netherlans BV Netherlands CETCO Oilfield Services Limited UK CETCO Oilfield Services Pty. Ltd. Australia CETCO Oilfield Services Asia Ltd. Malaysia CETCO Oilfield Services Company USA DE CETCO Oilfield Services Malaysia Sdn. Bhd. Malaysia 49 CETCO Oilfield Services Nigeria Limited Nigeria CETCO-POLAND Sp. z o.o Poland CETCO Poland SKA Poland CETCO Technologies (Suzhou) Co. Ltd. China Colloid Abwasertechnik UK Colloid Environmental Technologies Company USA DE CVE CETCO Latino America Limitada Chile Foundry Supplies Ltd. UK Ingeniería y Construcción Cetco Limitada Chile Intergeo Services LLC USA PA Lafayette Well Testing, Inc. USA LA Linteco Iberia S.L. Spain Maprid Tech Cast, S.A. de C.V. Mexico 49 Montana Minerals Development Company USA MT Nanocor, Inc. USA DE Nanocor, Ltd. England Continued… COMPANY NAME COUNTRY STATE OWNERSHIP % Poland Fundsz Inwestycyjny Zamkniety Poland Volclay International Corporation USA DE Volclay Limited UK Volclay MinChem(Jianping) Co. Ltd. China Volclay (Tianjin) Industrial Minerals Co., Ltd. China Volclay South Africa (Proprietary) Limited South Africa Volclay Trading (Proprietary) Limited South Africa Volclay Tianyu China 80
